Citation Nr: 0015641	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  98-15 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to service connection for residuals of left 
nephrectomy.  

2.  Entitlement to service connection for bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from January 1943 to January 
1946.  

This appeal is currently before the Board of Veterans' 
Appeals (Board) from rating actions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  By rating action dated on December 19, 1986 the RO 
denied entitlement to service connection for a bilateral knee 
disorder.  He filed a notice of disagreement in September 
1987.  The RO furnished him with a statement of the case on 
October 29, 1987.  The veteran's substantive appeal, VA Form 
1-9, was received by the RO on December 21, 1987.  The appeal 
was not forwarded to the Board for review.  An appeal must be 
perfected within one year of the initial determination, 
however, a substantive appeal which is filed within 60 days 
of the mailing of the statement of the case, even if it is 
after the one year period, will also perfect the appeal.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  Once an appeal is 
perfected, the matter is not final until the Board decision 
is entered.  38 C.F.R. § 20.1103, 20.1104.  

In the current adjudication of this issue, the RO has 
determined that the veteran's current attempt to have this 
issue considered could not be recognized as a reopened claim 
because no new and material evidence had been submitted.  
However, the veteran's claim for service connection for 
bilateral knee disability has remained open since the 
December 1986 rating action, and the issue is one of service 
connection; not whether a more recent claim is supported by 
evidence sufficient to reopen the claim.  38 C.F.R. 
§ 20.1105.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for service connection for 
residuals of left nephrectomy has been obtained.  

2.  The claim of entitlement to service connection for 
residuals of left nephrectomy is not supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.

3.  The veteran's claim for service connection for a 
bilateral knee disorder is plausible.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of left nephrectomy is not well grounded. 38 
U.S.C.A. § 5107 (West 1991).

2.  The veteran's claim for service connection for a 
bilateral knee disability is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Residuals of Left Nephrectomy

The veteran contends, including in testimony during the 
hearing on appeal before the undersigned in February 1999, 
that his left kidney had to be surgically removed because of 
disability related to the service-connected recurrent, 
bilateral, postoperative renal calculi, rated 20 percent 
disabling.  Service connection has also been established for 
pyelonephritis and prostatitis, each assigned noncompensable 
disability evaluations.  

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
Also, disability which is proximately due to or the result of 
a service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
3.310(a) (1999).

However, the threshold question which must be answered in 
this case is whether the veteran has presented well grounded 
claims for service connection.  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 
Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) and Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Secondly, there must be evidence of an incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Layno v. Brown, 6 Vet. App. 
465, 469 (1994) and Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991).  Lastly, there must be evidence of a nexus or 
relationship between the in service injury or disease and the 
current disorder, as shown through medical evidence.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995) and Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  In the absence of evidence of a 
well grounded claim, there is no duty to assist the claimant 
in developing the facts pertinent to the claim, and the claim 
must fail.  Grivois; Grottveit.  Further, in the absence of a 
well grounded claim, the Board has no duty to assist, and in 
fact it cannot assist the appellant in the development of his 
claim.  Morton v. West, 12 Vet. App. 477 (1999).  

Here, the veteran's left renal adenocarcinoma which required 
a radical left nephrectomy was identified by VA in June 1997.  
A review of the medical evidence reflects that this was the 
initial diagnosis of the disease. 

During the February 1999 hearing on appeal, the veteran 
testified that the first he knew he had cancer of the left 
kidney was when he was seen by VA in June 1997; that he 
thought he was having a kidney stone attack and went to the 
emergency room.  He had several tests performed and then had 
surgery to remove the kidney.  He had had kidney stones since 
1946 or 1947 and had been in approximately 50 hospitals over 
the years for treatment of kidney stones. In 1989 surgery was 
performed because the stone he had was too big to pass.  He 
had also undergone ultrasound treatment to dissolve a kidney 
stone.  The veteran also testified that, following surgery by 
VA to have the tumor removed, he asked the surgeon about the 
cause of the tumor.  The physician said it had been there no 
more than 4 to 6 weeks because it was still relatively small 
and the cause may have been the multiple procedures the 
veteran had undergone regarding his kidney stones.  The 
veteran further testified that the physician theorized that 
frequent treatment had bruised the kidney and that the 
bruising of the kidney caused the cancerous tumor.  However, 
the physician would not put any of this in writing.  The 
veteran stated that he was convinced there was a relationship 
between the frequent treatment he had had for kidney stones 
over the years and the development of the adenocarcinoma of 
the left kidney.  

It is not claimed that the adenocarcinoma of the left kidney 
had its origin in service, and there is no evidentiary 
support for such a claim.  The adenocarcinoma was initially 
manifested more than five decades after service and may not 
be service-connected directly or on a presumptive basis.  The 
veteran claims service connection on a secondary basis.  The 
Board has reviewed the numerous reports in the claims folders 
regarding the veteran's treatment for kidney stones by the 
VA, and several private treatment reports especially in the 
early 1990's regarding treatment for kidney stones by 
Lawrence J. Litscher, M.D., and Jeff Zipkin, M.D.  However, 
no objective evidence has been presented linking 
adenocarcinoma of the left kidney, or residuals of the 
necessary left nephrectomy, to the service-connected 
recurrent, bilateral, postoperative renal calculi, or his 
other service connected genitourinary disabilities.  

Indeed, the only evidence presented connecting the current 
claimed disorder with service, are the veteran's own 
statements and sworn testimony.  The veteran has alleged that 
the repetitive treatment he received which was required for 
the service-connected recurrent, bilateral, postoperative 
renal calculi, resulted in the development of the left renal 
adenocarcinoma.  These statements as to the etiology of any 
current disability, however, do not equate to competent 
evidence relating a present condition to the appellant's 
military service.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (lay testimony is not competent evidence when the 
question presented requires specialized knowledge).  
Accordingly, this claim must be found to be not well grounded 
in the absence of competent evidence linking the 
adenocarcinoma of the left kidney and residuals of 
nephrectomy to service-connected disability.  The Board 
agrees with the RO that the claim is not well grounded.  As 
such, the benefits sought on appeal are denied.  

The veteran is reminded that what is lacking here is medical 
evidence establishing a nexus between current chronic 
disability and service or service-connected disability.  The 
evidence that is required to well ground the claim, for 
example, would be to have a physician link the adenocarcinoma 
of the left kidney and residuals of left nephrectomy to the 
veteran's active duty service or service-connected 
disability.  If that were to happen, a nexus to service would 
be suggested which might result in a different conclusion.  
Although the veteran has testified that a VA surgeon told him 
there was a relationship, the report by that physician does 
not indicate in any way that he had found such a 
relationship.  As reported by the veteran, it appears that 
the comments by the physician were in the nature of 
speculation or conjecture; not a definite expression of a 
probable causal relationship.  He also said that the 
physician would not provide a written statement expressing 
such a view; thus precluding further development in search of 
supporting medical evidence even in the absence of a well 
grounded claim.  Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Inasmuch as the foregoing explains the necessity for 
competent evidence of a current disability which is linked by 
competent evidence to service or service-connected 
disability, the Board views its discussion above sufficient 
to inform the veteran of the elements necessary to complete 
his application for service connection for the claimed 
disability.  Robinette v. Brown, 8 Vet. App. 69 (1995).

As the appellant has not submitted the evidence necessary for 
a well grounded claim, a weighing of the merits of the claim 
is not warranted, and the reasonable doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


Bilateral Knee Disability

The veteran's primary contention is that his service-
connected pes planus has caused bilateral knee disability.  
As noted above, this claim arose in 1986.  The veteran 
perfected an appeal from a December 1986 rating action and 
the claim has been pending since that time.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may also 
be established if disability is proximately due to or the 
result of a service-connected disability.  38 C.F.R. § 
3.310(a) (1999).

As a preliminary matter, the Board must determine whether the 
appellant has submitted evidence of a well-grounded claim.  
If he has not, his claim must fail, and VA is not obligated 
to assist him in the development of the claim.  38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992). 

The Court has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet.App. 136 (1994); Grottveit v. Brown, 
5 Vet.App. 91, 92 (1993); Tirpak v. Derwinski, 2 Vet.App. 
609, 610-11 (1992).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  The Court has stated that the quality and 
quantity of evidence required to meet this statutory burden 
depends upon the issue presented by the claim.  Grottveit at 
92-93.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Id.

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence). Caluza v. Brown, 7 Vet. App. 
498 (1995).  

During the 1999 hearing on appeal before the undersigned, the 
veteran testified that he was not claiming that his knee 
problems began with injury in service or any damage to his 
knees then, and that several of his VA treating physicians, 
including the surgeon who performed his knee surgery, have 
stated that the veteran's service-connected pes planus is a 
contributing factor in the development of his knee 
disability.  In the closing statement at the hearing, the 
veteran's representative emphasized that VA's examiner on 
November 16, 1996, stated that, "[a]lthough no literature 
supports this, it is felt by the examiner that pes planus 
could alter the biomechanics of the lower extremities such 
that to cause arthritis of the knee joints."  

Here, the impression by VA's examiner in November 1996 
provides objective support for the claim and is deemed 
sufficient to render the claim plausible and thus well 
grounded.  The fact that service connection has been 
established for pes planus and VA's examiner has opined that 
pes planus could alter the biomechanics of the lower 
extremities such as to cause knee disability suggests a nexus 
between service-connected disability and the bilateral knee 
disability for which service connection is claimed.  This 
combination of facts satisfies the requirement of Caluza and 
is sufficient to render the claim well grounded.  


ORDER

Service connection for residuals of left nephrectomy is 
denied.  

The Board having determined that the claim for service 
connection for bilateral knee disability is well grounded, 
the appeal is granted to this extent.


REMAND

Since the veteran's claim for service connection for 
bilateral knee disability is well grounded, VA has a duty to 
assist him in the development of the claim.  38 U.S.C.A. 
§ 5107(a).  

During the 1999 hearing on appeal, the veteran testified that 
virtually all his recent treatment for pes planus and knee 
disability has been by VA, at the Dayton, Ohio, facility; 
that he does not even have a personal physician currently; 
and that several of his VA treating physicians, including the 
surgeon who performed his knee surgery, have stated that his 
service-connected pes planus is a contributing factor in the 
development of his knee disability.  The claims file 
currently includes a statement by VA physician who examined 
the veteran that, "[a]lthough no literature supports this, 
it is felt by the examiner that pes planus could alter the 
biomechanics of the lower extremities such that to cause 
arthritis of the knee joints."  

As noted above, service connection may be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Also, when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected disability, the veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

It is unclear that the RO considered the dictates of Allen in 
adjudication of the veteran's claim.  In light of the 1996 
statement by VA's examiner, and based on the veteran's 
testimony that other VA physicians have attributed his knee 
disability to his service-connected pes planus, it is the 
judgment of the Board that the RO should make another attempt 
to obtain additional VA treatment records, which could 
support the veteran's claim prior to having the veteran's 
claims file reviewed regarding the medical question 
presented, including consideration of the decision in Allen.  

Thus, to ensure that the VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should ensure that all of the 
veteran's records of recent VA treatment 
of the veteran's knees and feet have been 
obtained for association with the claims 
folder.  

2.  Thereafter, the veteran's claims 
folder should be referred for review by 
an appropriate medical authority, an 
orthopedic specialist if available.  The 
examiner is requested to review the 
veteran's claims folders and express an 
opinion concerning whether there is a 
proximate and causal relationship between 
any knee disability currently manifested 
and the veteran's service-connected pes 
planus.  The examiner should explain the 
reasoning supporting any conclusion of a 
relationship between any disability found 
and the pes planus.  If no proximate, 
causal relationship is found, the 
examiner should then consider the 
possibility that a service connected 
condition has aggravated any nonservice-
connected knee disability.  See the 
criteria in Allen v. Brown, supra.  The 
examiner should specifically review and 
comment on the statement by VA's examiner 
on November 16, 1996, that, "[a]lthough 
no literature supports this, it is felt 
by the examiner that pes planus could 
alter the biomechanics of the lower 
extremities such that to cause arthritis 
of the knee joints."  Further 
examination of the veteran would be in 
order if the review of the record is not 
adequate answer the questions posed by 
the Board.  

3.  After the development requested has 
been completed, the RO should review the 
readjudicate the claim.  After the claim 
for service connection for knee 
disability has been readjudicated, and if 
the claim is not resolved to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded an appropriate opportunity 
to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
he is otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 



